726 N.W.2d 35 (2007)
Anthony C. MARIA, Personal Representative of the Estate of Christopher C. Maria, Plaintiff-Appellee,
v.
JUDSON CENTER, INC., and Lahser Respite Center, Defendants-Appellees.
Docket No. 131907, COA No. 266394.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the July 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.